Citation Nr: 0703498	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, Arizona, which granted service connection for PTSD 
at a 30 percent disability rating and denied service 
connection for a bilateral hearing loss.  In an October 2004 
rating decision, the RO increased the veteran's disability 
rating for PTSD to 50 percent.  As this does not represent 
the highest possible benefit, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge (Board hearing); a copy of 
this transcript is associated with the record.   
In his Board hearing, the veteran raised the issue of 
entitlement service connection for tinnitus and to a total 
disability rating based on individual unemployability.  These 
issues have not been developed for appellate review and, 
accordingly, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's current bilateral hearing loss is related to 
service or was manifested within one year after his discharge 
from service.

2.  During the entire pendency of this appeal, the veteran's 
PTSD has been manifested by such symptoms as anxiety, panic 
attacks, flashbacks of war experiences, difficulty with 
short-term memory, hallucinations, anger, irritability, 
depressed mood, isolation and Global Assessment of 
Functioning (GAF) scores attributable to PTSD generally 
ranging from 45 to 50 with a low score of 35, reflecting 
serious symptoms or impairment in social or occupational 
functions.  

3.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes and communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385, 3.307, 3.309 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 70 percent, but no 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, two letters in December 2003 satisfied 
notice requirements for elements (1), (2) and (3) above, but 
it is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The December 2003 letters informed 
the veteran what additional information or evidence was 
needed to support his claims, and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, in 
light of the Board's determination that the criteria for 
service connection for the veteran's bilateral hearing loss 
has not been met, no effective date or disability rating will 
be assigned, so there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra in 
deciding this issue.  In addition, since the veteran retains 
the right to appeal any disability rating or effective date 
assigned by the RO for his service-connected PTSD, the Board 
finds there is no prejudice to the claimant under the holding 
in Dingess to proceed with his increased rating claim.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, the veteran's August 2005 Board hearing transcript 
and lay statements have been associated with the record.  VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the appellant's claim and 
VA has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service connection - bilateral hearing loss

The veteran contends that his hearing loss is due to service.  
In his Board hearing testimony, the veteran stated that he 
was exposed to loud noise due to artillery fire and that his 
right ear drum was ruptured while in service.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Sensorineural hearing loss 
is an organic disease of the nervous system.  Therefore, 
service connection is presumed if evidence shows that 
sensorineural hearing loss became manifest to a compensable 
degree (10 percent) within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006). 

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran's service medical records do not reflect a 
hearing loss or any ear problems.  His separation Report of 
Medical Examination showed normal hearing, and the veteran 
did not report a hearing loss in his separation Report of 
Medical History.  Medical records since the veteran's release 
from service do not show treatment for a hearing loss.  The 
first post-service medical record showing a hearing loss is a 
VA audiological examination completed in March 2005, over 35 
years after the veteran's discharge from service.  The 
veteran was diagnosed with a moderate mixed hearing loss in 
his right ear, and a mild to moderate sensorineural hearing 
loss in his left ear.  The examiner opined that it was not as 
likely as not that the veteran's hearing loss was caused by 
noise exposure or acoustic trauma while in service.  The 
rationale for this was that the veteran's discharge physical 
showed all thresholds in both ears to be normal.

The record contains a diagnosis of a bilateral hearing loss 
satisfying the requirements of 38 C.F.R. § 3.385; however, 
there is no competent medical evidence linking this disorder 
to service or showing that his hearing loss was manifested 
within one year following separation from service.

In terms of the lay statements associated with the record, 
the appellant, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Increased rating - PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran contends that that his service-connected PTSD is 
more severe than his currently assigned 50 percent disability 
rating and that he is eligible for a higher disability 
rating.

The veteran's service-connected PTSD is rated 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
50 percent rating is assigned upon a showing of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

A February 2004 VA treatment record reflects a GAF score of 
40, and a notation that the veteran had previously been 
assigned a GAF score of 35.  The diagnosis was polysubstance 
dependence.  Another VA treatment record from the same month 
reflects a GAF score of 55, and a diagnosis of alcohol, THC, 
cocaine, nicotine and "opiod" dependence, all in remission, 
in addition to PTSD and social anxiety.  

The veteran underwent a VA medical examination in March 2004 
regarding symptomatolgy attributable to PTSD.  The report 
from an initial evaluation for PTSD reflects that the veteran 
was having flashbacks during the day when he saw something 
that reminded him of Vietnam, or if he heard a loud noise.  
He reported that he experienced hyper-vigilance, and that he 
walked around his property at night patrolling it, that he 
was extremely irritable and the least little thing would set 
him off, that he had been in fights in the past and had been 
arrested 5 times for fighting, and that he had felt homicidal 
and suicidal in the past, but did not feel so at the 
examination.  The veteran reported that he had anxiety, with 
panic attacks occurring on a frequency of every other month, 
had difficulty with short-term memory, and heard voices 
calling to him in his dreams.  The examiner observed that the 
veteran was adequately groomed and casually attired, that his 
speech was normal in rate and rhythm, his thought content was 
logical, linear and goal directed, and his eye contact was 
appropriate.  His mood was somewhat depressed and, based on 
the fact that the veteran did not appear to comprehend the 
importance of participation in treatment programs for his 
substance addictions, the examiner opined that his insight 
and judgment appeared to be affected.   He was diagnosed with 
THC, alcohol and cocaine dependence, all in remission, and 
chronic PTSD with moderate symptoms.  He was given a GAF 
score of 45-50.  On the occasion of the aforementioned 
hearing, the veteran testified that he does not have any 
friends except for his wife, and that he is unable to cope 
with people or be in crowds. 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 
represent major impairment in several areas such as work, 
family relations, judgment, thinking, or mood (e.g., neglects 
family and is unable to work).  Scores ranging from 11 to 20 
represent some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).  The veteran was assessed as having GAF scores of 
40 and 55 in February 2002, with a note that he had 
previously been assigned a GAF score of 35.  The March 2004 
PTSD examiner assigned him a GAF score of 45-50.  

Based on review of the evidence, the Board finds that the 
criteria for a 70 percent rating for PTSD are more nearly 
approximated in this case.  38 C.F.R. § 4.7.  The veteran's 
symptoms, taking into account his treatment history and his 
assessed GAF score on recent examination, are consistent with 
a finding of occupational and social impairment, with 
deficiencies in most areas due to frequent panic attacks, 
irritability, anger, depressed mood, anxiety, difficulty with 
short-term memory, and hallucinations affecting the ability 
to function independently, appropriately and effectively.  
The veteran is shown to be quite isolated from others outside 
of his immediate family and avoidant of social situations due 
to apprehension towards crowds.  He was viewed by the VA 
examiner as having chronic PTSD with moderate symptoms.  His 
GAF scores in general also reflect the severity of his 
symptoms, ranging from 45 to 50, with a low of 35.

The evidence shows that a number of symptoms for a 70 percent 
rating for PTSD have been demonstrated, but the preponderance 
of the evidence is against a finding that the criteria for 
the next higher rating of 100 percent have been met.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 70 percent at this 
time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's PTSD has been persistently more severe than the 
extent of disability contemplated under the assigned rating 
at any time during the period of this initial evaluation.  
There is no evidence of record that the veteran's service-
connected PTSD causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  


ORDER

Service connection for a bilateral hearing loss is denied.

A disability rating of 70 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


